DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing is objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).  
The examiner respectfully suggests that the single drawing should properly be labeled: The Figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as above, where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).  
The examiner respectfully suggests that all references in the specification to the single drawing should refer to: The Figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	It is unclear how - since the compound of Formula 3 is taught as a sulfonated reaction product - variable m could be 0.  If m=0, then the compound of Formula 3 is not sulfonated.  How can a compound that is not sulfonated be included in a group of compounds taught as sulfonated compounds?  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms.  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
	Clarification is in order.  

Claims 6, 9, 15, 18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” is a relative term which renders the claims indefinite.  The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Clarification is in order.  

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 19, the claim from which both of claims 21 and 22 ultimately depend (claim 21 immediately, and claim 22 from claim 21), teaches that variable R1 is a C12-C24 hydrocarbyl group.  It is thus unclear how variable R1 in claims 21 and 22 can then be drawn to a C6-C24 alkyl group.  Is this a typographical error?  
Clarification is in order.  

Claim 3 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0163669 A1 (which is the US equivalent of WO 2009/086964 A1 cited in the IDS).  
Claims 1 and 4-9 are product-by-process claims drawn to a composition comprising a sulfonated reaction product or salt thereof.  (Dependent claims 4-9 simply further define the starting olefin reagent.)  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2112.02.  That being the case, compositions comprising sulfonated reaction products are well-known in the art as evidenced by, for instance, US 2009/0163669 A1, which teaches a composition (i.e. the final reaction mixture) comprising a sulfonated reaction product (page 6, Example 4 and claim 1).  

Allowable Subject Matter
Claims 10-14, 16, 17, 19 and 20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the cyclohexylbenzene moiety.  The closest pertinent prior art appears to be US 2009/0163669 A1, cited above.  The reference teaches a process of making an alkylaryl sulfonate by reacting an aromatic compound with olefins having about 8-100 carbon atoms in the presence of a strong acid catalyst and sulfonating this product (abstract; Examples beginning at page 4, column 1, [0053]).  While the specification of US 2009/0163669 A1 teaches that aromatic compounds in general (and most preferably ortho xylene) are suitable reactants (page 2, column 1, [0022]), the reference does not teach, show, fairly suggest or make obvious the instant cyclohexylbenzene starting material.  There is no motivation to choose this particular 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,076,272 B2, US 7,598,414 B2 and US 7,256,306 B2 are cited to show related methods of alkylaryl sulfonate and arylalkyl sulfonic acid synthesis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/29/2021